Citation Nr: 0938712	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-37 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother.




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to July 
1990, from September 1993 to March 1994, and again from March 
2003 to May 2003.  It also appears that the Veteran served 
with the National Guard with numerous periods of active duty 
for training and inactive duty training.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in October 2008.  A 
transcript of this proceeding is of record.  While at the 
October 2008 hearing the veteran submitted additional copies 
of service treatment records and an October 2008 statement 
from his mother along with a waiver of RO review. 

This case was previously before the Board in January 2009 at 
which time the claim was remanded for further development.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998). 

The issues of entitlement to service connection for left hip 
replacement and human immunodeficiency virus (HIV) related 
illness were previously before the Board in January 2009.  
However, by rating decision dated in May 2009 the RO granted 
service connection for these disorders.  Thus, these issues 
are no longer before the Board.   


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
Veteran's current left knee disorder with his military 
service or a service-connected disability.  

2.  There is no competent medical evidence of a current 
diagnosis of a left leg disorder.  


CONCLUSIONS OF LAW

1.  Service connection for a left knee disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Service connection for a left leg disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that left 
knee and leg disorders are related to his military service 
with the United States Marine Corps. from September 1982 to 
July 1990, from September 1993 to March 1994, and again from 
March 2003 to May 2003.  Alternatively, the Veteran claims 
that left knee and leg disorders are secondary to a service-
connected disorder, particularly his service-connected back 
disorder.  The Veteran is currently service-connected for 
left hip replacement, mechanical low back pain, tinnitus, 
left ear hearing loss, and HIV.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 C.F.R. § 3.307.  
Disorders diagnosed more that one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

1.	Left knee disorder

Service treatment records are negative for a left knee 
disorder during service.  Specifically, examination reports 
dated in September 1981, July 1986, May 1990, June 1991, July 
1992, September 1997, and January 2003 show normal lower 
extremities.  Also, in "Reports of Medical History" dated 
in September 1981, March 1985, July 1986, May 1990, June 
1991, July 1992, September 1997, and January 2003 the Veteran 
specifically denied a history of "trick or locked knee" and 
"bone, joint, or other deformity."  A separation 
examination regarding the Veteran's third period of service 
ending in May 2003 is not of record.    

The Veteran was afforded a VA examination for his left knee 
in March 2009.   During this examination the Veteran reported 
left knee pain.  The examiner noted that there was no 
documentation of a left knee injury in the Veteran's service 
treatment records.  The examiner further noted that the 
Veteran sustained a serious injury to the left knee after 
service during a January 2008 motorcycle accident which 
resulted in orthoscopic surgery to the left knee for repair 
of a torn meniscus.  The examiner also opined that in view of 
the absence of documentation of a left knee disorder in 
service and the post-service evidence of an injury to the 
left knee in January 2008, it was less likely than not that 
the Veteran's current left knee internal derangement was 
related to his military service.  

Also of record are VA and private treatment reports dated 
through January 2009.  These reports primarily reflect 
treatment for the Veteran's HIV and left hip disorders.  

Given the evidence of record, the Board finds that service 
connection for a left knee disorder is not warranted.  First, 
there is no evidence of a left knee disorder in service.  
Second, the March 2009 VA examiner specifically opined that 
the Veteran's current left knee internal derangement was not 
related to his military service and instead opined that the 
Veteran's left knee internal derangement was related to a 
post-service January 2008 motorcycle accident.  There is no 
contrary medical evidence of record.  The Veteran's claim for 
service connection implicitly includes the assertion that his 
left knee disorder is related to his military service, but 
his personal opinion as a lay person not trained in medicine 
is not competent evidence needed to establish a link between 
his left knee disorder and its relationship to service.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
As there is no evidence that the Veteran's left knee disorder 
is related to service, his claim for service connection must 
be denied.  38 U.S.C.A. § 5107(b).

2.	Left leg disorder

As above, service treatment records are negative for a left 
knee disorder during service.  Specifically, examination 
reports dated in September 1981, July 1986, May 1990, June 
1991, July 1992, September 1997, and January 2003 show normal 
lower extremities.  Also, in "Reports of Medical History" 
dated in September 1981, March 1985, July 1986, May 1990, 
June 1991, July 1992, September 1997, and January 2003 the 
Veteran specifically denied a history of "trick or locked 
knee" and "bone, joint, or other deformity."  A separation 
examination regarding the Veteran's third period of service 
ending in May 2003 is not of record.    

The Veteran was afforded a VA examination for his left leg in 
March 2009.   During this examination the Veteran reported 
left leg pain.  Physical examination of the left leg revealed 
no abnormality, tenderness, or weakness and no signs of 
infection or deep vein thromboses or muscle atrophy.  The 
examiner noted that there was no evidence of a current left 
leg disorder which could be related to the Veteran's military 
service, service-connected back disorder, or any other event 
in service.  The examiner also noted that the pain 
experienced by the Veteran in the left leg was part of the 
pain in his left knee and left hip.  

Also of record are VA and private treatment reports dated 
through January 2009.  These reports primarily reflect 
treatment for the Veteran's HIV and left hip disorders.  

Given the evidence of record, the Board finds that service 
connection for a left leg disorder is not warranted.  First, 
there is no evidence of a left leg disorder in service.  
Second, and most important, there is no evidence of a current 
left leg disorder.  As above, the March 2009 VA examiner 
opined that there was no medical evidence of a current left 
leg disorder.  The March 2009 VA examiner further opined that 
the pain experienced by the Veteran in the left leg was part 
of the pain in his nonservice-connected left knee and 
service-connected left hip.  Current disability is required 
in order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
Veteran's claim for service connection implicitly includes 
the assertion that he has a left leg disorder, but his 
personal opinion as a lay person not trained in medicine is 
not competent evidence needed to establish a diagnosis of a 
left leg disorder or its relationship to service.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Therefore, 
the preponderance of evidence is against service connection 
for a left leg disorder.  
38 U.S.C.A. § 5107(b).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Complete notice was sent in July 2005 and March 2006 letters 
and a November 2006 statement of the case and the claim was 
readjudicated in a May 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.  Specifically, the March 
2006 letter addressed the rating criteria and effective date 
provisions that are pertinent to the appellant's claim 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006) and 
the November 2006 statement of the case contains the criteria 
for obtaining service connection on a secondary basis under 
38 U.S.C.A. § 3.310.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, obtained medical opinions as to the 
etiology of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for a left knee disorder is denied.  

Service connection for a left leg disorder is denied.  




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


